                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

CARLOS ROMERO BURNETT,                                  1:16-cv-01672-LJO-GSA (PC)

                         Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
      v.                                               AD TESTIFICANDUM TO TRANSPORT
                                                       PLAINTIFF CARLOS ROMERO
C/O G. MEIER, C/O R. REYNAGA,                          BURNETT, CDCR # K-51273, AND HIS
C/O C. HUCKLEBERRY, AND                                LEGAL PROPERTY TO TRIAL
SERGEANT G. GARCIA,

                         Defendants.                   DATE: July 16, 2019
                                                       TIME: 8:30 a.m.
                                                       COURTROOM: #4 (LJO)

         Carlos Romero Burnett, inmate, CDCR #K-51273 a necessary and material witness on his own
behalf at trial in this case on July 16, 2019, is confined at California State Prison-Los Angeles County at
44750 60th Street West, Lancaster, California, 93536, in the custody of the Warden. In order to secure
this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate before District Judge Lawrence J. O’Neill, Courtroom
#4, 7th Floor, United States Courthouse, 2500 Tulare Street, Fresno, California on July 16, 2019, at 8:30
a.m.

        ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this Court, commanding the
Warden to produce the inmate named above to testify in United States District Court at the time and place
above, and from day to day until completion of Court proceedings or as ordered by the Court; and
thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the Court of any change in custody of this inmate and is
ordered to provide the new custodian with a copy of this writ.

                        WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison-Los Angeles County at 44750 60th Street
West, Lancaster, California, 93536

         WE COMMAND you to produce the inmate named above to testify before the
United States District Court at the time and place above, and from day to day until completion
of the proceedings, or as ordered by the Court; and thereafter to return the inmate to the above
institution. The inmate’s legal property relevant to this case shall accompany the inmate
to the trial.

       FURTHER, you have been ordered to notify the Court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
IT IS SO ORDERED.

    Dated:     June 5, 2019                                 /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
